Skeel, J.,
dissenting. The principal facts are not in dispute. Watkins contracted with the plaintiff to do certain work in its new store room in the Great Northern Shopping Center. The contract price for the work was $1640.63. The work was done and the contract price was, therefore, due the plaintiff. By the defendant’s lease of a store room with the North Park Shoppers Mart, Inc., it was agreed between them, the Shopping Mart and this defendant, that certain asphalt floor covering would be installed as a part of the lessor’s obligation in constructing the store room for defendant’s use. Through a subsequent arrangement with the Shopping Mart, a certain part of the flooring was not installed at the request of the defendant lessee. On January 19, 1959, the defendant addressed a letter to the plaintiff, a part of which provided:
“According to our lease, we were allowed 16,000 square feet of B Grade asphalt 3/16 inch thick. I’m estimating that this would have cost you approximately $3230. In as much as the tile which we used totalled approximately $1800, I figured we have a credit due us of a little more than $1400. Against this, are two charges of $850.00 and $93.85, leaving us something less than $500.00 credit.”
The plaintiff was the general contractor engaged by the North Park Shoppers Mart, Inc. to build the shopping center which included the store room to be occupied by defendant as described in defendant’s lease. Whether the defendant would be entitled to a credit on its contract (lease) with the shopping mart for tile flooring not installed because of Watkins’ changed specifications would be of no concern to the contractors nor is there any evidence in the record that there was any obligation on the part of the contractor to pay, out of his funds, any claimed credit that might be due Watkins from the shopping mart for work which was to be furnished under the lease but which the lessee desired omitted. It would be difficult to establish any obligation on the part of a lessor to pay the lessee the value of work not to be done in preparing a store room for occupancy at lessee’s request, but that question is not before us.
The record discloses the following testimony given by the secretary of the defendant:
“Q. You never entered into a contract to install asphalt tile floor in your store room?
*215“A. With Morris Skilken & Co.? No.
“Q. With whom did you enter into a contract to install an asphalt tile floor?
Ci # # #
“A. Saul Shore and Saul Biskin.
“Q. Who is Saul Biskin?
“A. The owner of the Shopping Center.”
The plaintiff, in answering the defendant’s letter of January 19, 1959, the answer being dated February 5, 1959, sets out the full amount of the work contracted for by Watkins. The amount is $1640.63. The letter states, in part:
“The floor covering installed therein is in accordance with the terms of our contract and the materials and quantities were chosen by you, to your satisfaction. Total payment for said installation is our responsibility to the Gellin Company.
“Any additional charge that you may have with Ebert is a matter between yourselves. We sincerely hope that this letter has clarified the situation for you. May we have your check for $1640.63 at the earliest convenient time.”
With regard to the defendant’s conduct after receiving this letter, the defendant’s secretary testified:
“Q. When Mr. Kehr denied your assertion of credit, did you do anything thereafter, Mr. Silver?
“A. Well, we discussed the matter with our attorney and wanted to know how to handle it because we felt we were entitled to a credit according to our lease. * *
There was no contractual relation between the plaintiff and defendant for the laying of the tile floor. The defendant’s secretary testified:
“At the time we sought — When he (Biskin) discussed all of these changes made to our specification, we said ‘we will give you a floor plan showing where to put the tile,’ and the floor plan we gave him (Biskin) showed areas to be tiled and certain areas not to be tiled, and they followed the floor plan because we had to put wood strips in the floor to nail carpeting to it.
“Those areas were designated by the wood strips on our blueprints. I am sorry I didn’t bring them, but this shows the various areas to be covered with tile and the various areas to be left uncovered after we got through with the construction *216—because we have done this in six or seven different stores and they figured out how many square feet we had and we went to the landlord and in all cases we got the credits on unused portion which was agreed upon — not in writing but in talking with Saul Biskin.
“After that, he didn’t build the building. He turned it to the contractors and they executed the parts of the lease. We could have requested that they cover the entire floor with tile as the lease called for and then cover it with carpet right on top, which would have been wasteful. That is the reason for our contention that we have a credit coming.”
The lease provided:
“Storeroom floor to be furnished with 3/16 inch asphalt tile ‘B’ lessee to select color and pattern.”
There is not even a suggestion that the defendant had any contractual relations with the plaintiff, except for the special work for which the plaintiff now claims a balance of $963.84. The defendant admits that its agreement for floor covering in its store room was with the shopping mart and there was, therefore, no evidence in support of a legal duty on the part of the plaintiff to be responsible for any claim the defendant may have had against the North Park Shoppers Mart, Inc. for not requiring it, the lessor, to install all of the tile floor called for by their lease agreement. There was no relationship between the plaintiff and defendant that could possibly be the subject of a legal controversy. This being so, there is no basis for a legitimate dispute upon which a notation on a check “paid in full” would justify a claim of “an accord and satisfaction’-’ which is the only defense in this case. There must be at least an apparent legal right to the credit contended for in favor of the defendant against the party seeking full recovery of a debt to support a dispute as to the balance due to justify a claim of accord and satisfaction.
The plaintiff is clearly entitled to the balance of its claim.
The judgment should be reversed.